FILED
                                                          United States Court of Appeals
                                                                  Tenth Circuit

                   UNITED STATES COURT OF APPEALS                 April 3, 2013
                                                              Elisabeth A. Shumaker
                               TENTH CIRCUIT                      Clerk of Court



 RON GATEWOOD,

             Plaintiff - Appellant,                     No. 13-1037
 v.                                           (D.C. No. 1:12-CV-03118-LTB)
 VETERANS AFFAIRS; PSL/et-all;                           (D. Colo.)
 VETERAN AFFAIRS; VA
 HOSPITAL ENROLLMENT ADM.;
 DR. BRIAN REISS; DEPT OF
 LABOR AND EMPLMENT (sic);
 DR. ROBERT KAWASSAKI; HOLLY
 HEALTHCARE SYS.; CCIA
 INSURANCE; PENNICOL
 INSURANCE; WORKERS COMP.;
 PSL/HOSPITAL; HOLLY HEALTH
 OCCP; KAISER PERMANETE (sic);
 DR. COUILLE; DR. J. TASH
 BERTON; DR. LOEFFER; DR. ED
 BAKER; DR. GRABOWSKI,

             Defendants - Appellees.


                          ORDER AND JUDGMENT *


Before BRISCOE, Chief Judge, and ANDERSON and TYMKOVICH, Circuit
Judges.




      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 32.1.
      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist in the determination

of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

      Ron Gatewood, proceeding pro se, appeals an order dismissing his amended

complaint. After Mr. Gatewood filed his initial complaint, Magistrate Judge

Boland entered an order finding that his complaint was unintelligible and failed to

meet the requirements of Fed. R. Civ. P. 8(a). Mr. Gatewood was directed to file

an amended complaint that set forth a short and plain statement of his claims

showing that he is entitled to relief, that identified the proper basis of jurisdiction

for his claims, and that named proper defendants. The court’s order provided

Mr. Gatewood with clear and specific guidance and authorities to enable him to

amend his complaint appropriately.

      Despite these directives, Mr. Gatewood’s amended complaint was no more

coherent than his first one. The court accordingly dismissed his action and denied

Mr. Gatewood in forma pauperis status on appeal, having determined that any

appeal from the court’s order would not be taken in good faith.

      After paying the full filing fee, Mr. Gatewood has appealed the district

court’s dismissal. Unfortunately, his appellate brief is equally incomprehensible.

Because the district court explained to Mr. Gatewood what a proper pleading

should contain, we do not reiterate those requirements.

                                          -2-
We therefore AFFIRM the dismissal of this matter.

                                      ENTERED FOR THE COURT


                                      Stephen H. Anderson
                                      Circuit Judge




                                -3-